Per Curiam.

This is a motion by the Co-ordinating Committee on Discipline of the Association of the Bar of the City of New York, New York County Lawyers’ Association and the Bronx County Bar Association to strike respondent’s name from the *57roll of attorneys. Respondent, admitted to practice in 1953, was convicted in the United States District Court for the Southern District of New York on May 19, 1971, of violations of sections 1001 and 1002 of title 18 of the United States Code.
The conviction was affirmed on appeal (455 P. 2d 877).
The acts constituting the crime for which respondent was convicted were the preparation and filing with the Immigration and Naturalization Service of false and fraudulent applications for visas based on sham marriages. We have previously held that such acts would be cognizable as felonies under section 2051 of the Penal Law, in effect at the time of the commission of the acts (Matter of Mantzaris, 37 A D 2d 308; Matter of Abrams, 38 A D 2d 334).
It is consequently mandatory that the application be granted, and respondent’s name is stricken from the roll of attorneys (Judiciary Law, § 90, subd. 4).
Stevens, P. J., McNally, Steuer, Tilzer and Capozzoli, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.